Citation Nr: 1641411	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  09-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a depressive disorder not otherwise specified with agitation.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

In April 2015 the Board, inter alia, denied entitlement to an initial rating higher than 30 percent for a depressive disorder not otherwise specified with agitation.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016 the Court granted a joint motion for remand, and vacated the Board's decision that denied an initial rating higher than 30 percent for a depressive disorder not otherwise specified with agitation, and remanded it to the Board for appropriate action in accordance with the joint motion.  

The April 2015 Board decision remanded claims of entitlement to service connection for residuals of a left hand laceration and erectile dysfunction, as well as entitlement to special monthly compensation based on a loss of use of a creative organ.  These claims were granted in an August 2016 rating decision, and are no longer in appellate status.  

The April 2015 Board decision also remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The August 2016 rating decision did not grant that benefit, and that issue remains in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the outset the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claim.  In this regard, the Veteran has consistently reported that he receives treatment at VA for his psychiatric disorder.  The medical evidence of record, however, dates only from December 2012 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Further, as the last VA compensation examination was conducted over three years ago, the Board finds that remand for a new VA examination is also warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, given the development required, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA and private medical records pertaining to care for a depressive disorder not otherwise specified with agitation dated since December 2012 with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the extent and severity of his depressive disorder not otherwise specified with agitation.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must address all symptomatology caused by the Veteran's psychiatric disorder and its impact on his occupational and social functioning.  

If any other psychiatric disorder is diagnosed, or if the appellant is found to suffer from alcohol abuse, the pathology caused by those other disorders must be carefully distinguished from that caused by his service connected depressive disorder not otherwise specified with agitation.  If the examiner cannot distinguish the pathology, or if it is at least as likely as not that another psychiatric disorder is due to service, or if it is at least as likely as not that alcohol abuse is caused or aggravated by the depressive disorder not otherwise specified with agitation the examiner should so state with a complete and fully reasoned rationale. 

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




